Title: To Thomas Jefferson from Charles Magill, 16 March 1781
From: Magill, Charles
To: Jefferson, Thomas



Sir
Camp at the Iron Works Gilford County March 16th 1781

On the 15 Lord Cornwallis anticipated the design of General Greene (whose intentions were to Attack the British Army, the same day) by advancing his main Body to Gilford Court House, where the Army had taken post the day before. On the advance Colo. Lee charged Tarltons Legion who were some distance in front of the Enemys main Body, cut thro them and put them to the Rout with very considerable loss. The British then moved on with the utmost rapidity, and whilst displaying their Column kept up a heavy Cannonade with four Field Pieces upon two posted in the Road under the command of Capt. Singleton who returned it with considerable damage.
Immediately on the display of their Column an Attack was made on our Front Line composed entirely by Militia, who returned their Fire, and the greater number from Virginia behaved in such a manner as would do honor to Veterans, but were at last compell’d to give way by Superior numbers. The Virginia and Maryland Brigades that composed the Second Line immediately Engaged and after some time the left of the Maryland Troops gave way. This and other concurrences gave the Enemy posession of the ground and four Field Pieces all that were in the Action. Never was ground  contested for with greater Obstinacy, and never were Troops drawn off in better order. Such another dear bought day must effectually ruin the British Army. From the nicest calculation Seven hundred of the Enemy were killd and Wounded. Their best Troops the Guards and 33d. Regiment suffer’d most. The loss on our side is inconsiderable when put in comparison, and the Troops now breathe nothing but a desire for a second Action. My Duty as Aid De Camp to Genl. Huger, who commanded the Virga. Brigade, prevents my being so very particular as I would wish, the whole of my attention being confined to that Line. The Virginia Regulars with a sufficient number of Officers would have done honor to themselves, that deficiency frequently created confusion.
An account is circulating in Camp pretty well Authenticated that General Marian has repuls’d Lord Raddon [Rawdon] who attackd him some place near the River Santee, with a very considerable loss, fu[rther] that Genl. Sumpter has taken a post upon the same River w[here a] Mag[az]ine of Stores were laid up.
I have the honor to be Yr. Excellencys Most Obedt. Humble Servt,

Chas Magill

